     Case 2:16-cr-00030 Document 63 Filed 07/22/20 Page 1 of 2 PageID #: 282



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


JEROME ANTHONY SMITH,

                             Petitioner,

v.                                                 CIVIL ACTION NO. 2:18-cv-00056
                                                   (Criminal No. 2:16-cr-00030)

UNITED STATES OF AMERICA,

                             Respondent.



                         MEMORANDUM OPINION AND ORDER


       On January 16, 2018, the Petitioner, proceeding pro se, filed a Motion Under 28 U.S.C. §

2255 to Vacate, Set Aside or Correct Sentence by a Person in Federal Custody (Document 40). A

Supplement § 2255 Motion (Document 55) was filed on April 4, 2019.

       By Standing Order (Document 42) entered on January 17, 2018, this action was referred

to the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission to this Court

of proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

       On June 26, 2020, Magistrate Judge Aboulhosn submitted a Proposed Findings and

Recommendation (Document 61) wherein it is recommended that this Court deny the Petitioner’s

§ 2555 Motion (Document 40) and Supplemental § 2555 Motion (Document 55), and remove this

matter from the Court’s docket. Objections to the Magistrate Judge’s Proposed Findings and

Recommendation were due by July 13, 2020.



                                               1
    Case 2:16-cr-00030 Document 63 Filed 07/22/20 Page 2 of 2 PageID #: 283



          Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s right

to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363,

1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

          Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate,

Set Aside or Correct Sentence by a Person in Federal Custody (Document 40) and Supplemental

§ 2255 Motion (Document 55) be DENIED and that this matter be REMOVED from the Court’s

docket.

          The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, counsel of record, and any unrepresented party.

                                               ENTER:        July 22, 2020




                                                  2
